Case 1:19-cv-02026-FB-CLP Document 18 Filed 05/24/19 Page 1 of 2 PageID #: 140


                                                                                   225 Broadway, Suite 613
                                                                                   New York NY 1 0007
                                                                                   {ab
                                                                                   g     646-751-8743
                                                                                   t1
                                                                                   t* 212-964-9516
                                                                                   {m psverd@sverd lawfi rm.com
                                                                                   'tit www,sverdlawfirm.com




  May24,2019

 Via Facsimile 71 8-61 3-Zf 6S_g.Ea!d9
 Hon Magistrate Judge Che,ryl L" Pollack
 United States District Coult
 225 Cadman Plaza East
 Brooklyn,   NY   11201


                                      Re:        Koon llhun v. fessica Yang, et al.
                                                 Case Nlo.: l:19-cv-02026-FB-CLP
                                                 First R.equest to Adiourn Initial Conference

 Greetings Hon. Magistrate |udge Pollack,

        My law firm represents the Plaintiff'Koon Cl-run in the above captioned matter. The undersigned
 respectfully requests that the initial conference scherluled in this case for May 29,2019, at 3:30 pm be
 adjourned to another date convenient to The Court. The undersigned has a mediation that has been paid
 for and that has been scheduled on the same date.
        The undersigned corresponded with the attcrneys for the defenclants in this matter and they have
 consented to this first request for adjournment of the Initial Conference in this matter.
        Thank you for your courtesy in this matter.

 Very truly yours>

 Pnfun,   S^*/
 Peter Sverd,Esq,

 cc. Clera Errington, Esq. /ones Law Firm P.C,
Case 1:19-cv-02026-FB-CLP Document 18 Filed 05/24/19 Page 2 of 2 PageID #: 141
                                  TRANSI\4rSS]I:IN
                              I                      VEEIF.ICATI]|! REpERil
                                                                                      TIME      E5/2412A1.9 i.E:3:t
                                                                                      I'1AT4E
                                                                                      FAX
                                                                                                lftlclt 22s BRDADT4AY
                                                                                                21295,4951E
                                                                                      TEL       2129F,+9516
                                                                                      SEE. +    u63274L7J51 4384


     IATE, TIME
     FAH H[. /NAI'4E                                         85t   24     t_E:   3t
     DURATII]N                                               1      32365
                                                                 71 851
     PAGE   (5)                                              88: EE:39
     RESULT                                                  E2
     MDDE                                                    uK
                                                            STANDARD




                                                                                                 225 Broadway, Suit+: 6l   B
                                                                                                 New Ydrk Ny 10002

                                                                                                 S   eqe-zsr-szqs
                                                                                                 B   212-SM-9s16
                                                                                                 m psverd@sverdlawfirm,com
                                                                                                 ffi vrrww.sverdlawfi rm.com




                  Hon Magistrate Judge Cfuryl
                                                                      May 24, 2019
                  [.Pollack
                  Clela A. Er:ringtton, Esq. via
                  ematl


                                                                      2, includrLng this sover page



                  Koon Chun v, Jessica Vang,, et el.
                  Case No,l 1::lg-cv-010?6-FB-Ctp
                  First Requeut to Adjourn lilltlal Conference

 Comments:
